Title: To Benjamin Franklin from Vergennes, 7 February 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 7. fever. 1783.
Jai l’honneur, Monsieur, de vous envoyer copie d’une lettre que je viens de recevoir de M. le Mis. de Castries.
Vous y verrez la maniére indécente dont le Capitaine smith s’est conduit envers quatre officiers distingués des troupes du Roi qui s’etoient embarqués sur son bâtiment pour repasser en france, et les exactions par lesquelles il a terminé ses procédés injurieux et violents à leur égard.
Je Suis bien persuadé que vous serez aussi indigné que nous le sommes nous-mêmes de cette conduite du Capne. smith, et que vous employerez volontiers l’autorité dont vous êtes revêtu pour rendre justice à nos Officiers, et pour punir ceux du Corsaire américain Le Général Gaveret, qui se sont réunis avec leur Capne. pour les maltraiter.
J’ai l’honneur d’être trés-sincérement, Monsieur, votre très humble et très-obéissant serviteur./.
De Vergennes
M. francklin
